Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the preliminary amendments filed on 06-05-2020.  Claims 3, 4, 6-12 and 15.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (US PAT. 7,103,188) in view of Rubak (WO 91/07153)
     Consider Claim 1, Jones teaches a hearing protector(see fig. 1), comprising an earmuff(see fig. 4(30)), the earmuff comprising a cup-shaped shell providing a sound barrier(see fig. 4), wherein the hearing protector comprises a sound inlet formed of at least one acoustic membrane that replaces a portion of the shell, and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction(see figs. 1-8), wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn (see figs. 1-8 and col.8, line 23-col.9, line 67); but Jone does not explicitly  hearing protector.
        However, Rubak teaches a hearing protector, comprising an earmuff, the earmuff comprising a cup-shaped shell providing a sound barrier, wherein the hearing protector comprises a sound inlet formed of at least one acoustic membrane that replaces a portion of the shell, and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction (see fig. 1 and page 5-6).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Rubak in to the teaching of Jones to provide the hearing protectors, each comprise a sound insulating cup (2), placed over an ear of the user. The outer side of each cup is designed as a schematic representation of the outside of the human pinna, not greater than twice real size.

The outer surface (6) is vertically inclined in a forward plane and includes a depression (8), in imitation of a concha, connected with the input (14) of a sound transfer system, with pref. an upward depression (10).     
    Consider Claims 2 and 3, Jones as modified by Rubak teaches the hearing protector  wherein the earmuff is formed of a front portion that faces in the anterior direction, and a rear portion facing in a posterior direction that is the direction opposite of the anterior direction, wherein the sound inlet is provided predominantly within the front portion Hz  (see figs. 15-20 and col.23, line 23-col.24, line 67); and  the hearing protector wherein the membrane exhibits a resonance frequency that is within a range of 1000 Hz to 10000 Hz (see figs. 15-20 and col.23, line 23-col.24, line 67). 
    Consider Claims 4 and 5, Jones as modified by Rubak teaches the hearing protector of any of the preceding wherein the shell is formed by a shell wall that has a smallest shell wall thickness and wherein the membrane is formed by a membrane wall that has a greatest membrane thickness, wherein the smallest shell wall thickness is greater than the greatest membrane thickness Hz  (see figs. 15-20 and col.23, line 23-col.24, line 67); and the hearing protector wherein the smallest shell wall thickness is within a range of 2 mm to 6 mm, preferably 4 mm (In Rubak, see figs. 1, 2 and page 5-6)  
      Consider Claims 6 and 7, Jones as modified by Rubak teaches the hearing protector  wherein the greatest membrane thickness is within a range of 0.1 mm to 1 mm(In Rubak, see figs. 1, 2 and page 5-6); and the hearing protector of the preceding  wherein the membrane extends in a first and a second dimension and wherein the smallest dimension in each of the first and second dimension is between 5 mm and 20 mm (In Rubak, see figs. 1. 2 and page 5-6) 
Consider Claims 8 and 9, Jones as modified by Rubak teaches the hearing protector of the preceding wherein the membrane has a circular, elongated or arced shape (see figs. 15-20 and col.23, line 23-col.9, line 67); and the hearing protector of the preceding  wherein the membrane is oriented in the anterior direction or at an angle of less than 90 degrees from the anterior direction (In Rubak, see figs. 1, 2 and page 5-6).
   Consider Claims 10 and 11, Jones as modified by Rubak teaches the hearing protector of the preceding wherein the membrane is made of a plastic material selected from among a thermoplastic polyurethane (TPU), acrylonitrile-butadiene-styrene terpolymer (ABS), polyvinylchloride (PVC), polypropylene (PP) and silicone (see figs. 1-8 and col.8, line 23-col.9, line 67); and the hearing protector the preceding comprising two or more membranes each replacing a portion of the shell, and wherein the membranes in combination form the sound inlet (see figs. 1-8 and col.8, line 23-col.9, line 67)
     Consider Claims 12 and 13, Jones as modified by Rubak teaches the hearing protector of  preceding further comprising a cushion that is arranged at the earmuff for sealing with the wearer's head around the ear (see figs. 1-8 and col.8, line 23-col.9, line 67); and a hearing protector, comprising an earmuff, the earmuff comprising a cup-shaped shell providing a sound barrier and a cushion for sealing on a wearer's head, wherein the hearing protector comprises a sound inlet formed of at least one hole in the cushion, and wherein the sound inlet locally reduces the sound barrier of the cushion predominantly with respect to sound originating from an anterior direction, wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn(see figs. 1-8 and col.8, line 23-col.9, line 67).
     Consider Claims 14 and 15, Jones as modified by Rubak teaches the hearing protector of wherein the cushion is ring-shaped and forming a head facing side for contacting a wearer's head and an outer circumferential side extending between the earmuff and the head facing side, wherein the outer circumferential side is formed of a front portion and a rear portion being located toward the anterior direction and the posterior direction, respectively, when the hearing protector is worn by a wearer, and wherein the cushion comprises at least one hole through the front portion of the outer circumferential side(see figs. 1-8 and col.8, line 23-col.9, line 67); and the hearing protector of the preceding wherein the earmuff comprises a loudspeaker(see figs. 1-8 and col.8, line 23-col.9, line 67).          
    
                                                                 Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Franzen (US PAT. 8,651,229) is cited to show other related  A HEARING PROTECTOR HAVING A UNIDIRECTIONAL SOUND INLET.

8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 05-29-2022